In re: Sam Gross applying for writs of certiorari, prohibition, mandamtxs and habeas corpus.
*969Application denied. Considering the application and the evidence taken at the hearing below, we are of the opinion that the showing made is insufficient to warrant the exercise of our original or supervisory-jurisdiction.
BARHAM, J.,
is of the opinion the writ should be granted. See Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 and my dissention State ex rel. Thompson v. Henderson, 258 La. 548, 246 So.2d 859.